DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 09/12/2022	.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please Note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 04/04/2020 Applicants elected without traverse the invention of Group I (claims 1-15 drawn to methods comprising detecting gene expression), and the particular combination of genes that is SEPT4, BLK, GAS6 and CD1C.

Information Disclosure Statement
The listing of references in the specification (see for example page 38) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Withdrawn Claim Objections
The objection to claim 13 as set forth on pages 2-3 of the Office Action of 06/29/2022 is withdrawn in light of the amendments to the claims.  

Withdrawn Claim Rejection - Improper Markush Grouping
The rejection of claims under the judicially approved "improper Markush grouping" doctrine as set forth on pages 3-5 of the Office Action of 06/29/2022 is withdrawn in light of the amendments to the claims.

Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejections of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 5-6 of the Office Action of 06/29/2022, are withdrawn in light of the amendments to the claims

New Claim Rejections - 35 USC § 112 – Indefiniteness
Necessitated by Claim Amendments
Claims 13, 15 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 15 and 27 are unclear over recitation of the phrase “administering treatment for tuberculosis infection to the identified subject”, as recited in part d) of claim 13.  The phrase is unclear because “the identified subject” lacks proper antecedent basis because the claim does not previously require identifying a subject.  The relevant portion of step c) recites “when the average of the assigned scores is above the threshold value the subject is identified as being likely to develop active TB” where the identification is conditional upon some particular compared average score.  But there is no requirement that the average score required for identification is in fact present and detected.  As such it is unclear if the claims are intended to require that the identification is made, or if the claims encompass the analysis of gene expression in a subject without the requirement for detection of a particular level of gene expression.  
	
Claim Rejections - 35 USC § 101
Maintained-in -Part
Modified as Necessitated by Claim Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13, 15 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s)require an abstract idea.  This judicial exception is not integrated into a practical application as explained below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims recite “comparing the average of the assigned scores to a threshold value, wherein when the average of the assigned scores is above the threshold value the subject is identified as being likely to develop active TB” (claim 13) the claims in light of the specification are broadly directed to an evaluation that is based on data analysis, and the claims are directed to an abstract idea which is the evaluation or observation of data to make a judgement.

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the rejected claims do not require the performance of any tangible step, process or technique related to the judicial exception(s).  With regard to claim 13, while the claim recites the step “administering treatment for tuberculosis infection to the identified subject” it is noted that this aspect of the claims has been address above under 35 USC 112 as unclear.  When considering if the claims require integration of the judicial exception (i.e.:  comparing data and diagnosing a subject as likely to develop active TB), the administering step as recited in the context of the claims is not considered to be a required active step that is related to the judicial exception.  The recited steps of the amended claims are not the same as the relevant steps suggested on page 12 of the Office Action of 06/29/2022:
comparing the average of the assigned scores to a threshold value, wherein the average of the assigned scores is above the threshold value and the subject is identified as being likely to develop active TB; and
	administering treatment for tuberculosis infection to the subject.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to methods that encompass the gathering and analysis of data collected by routine and conventional methods that are known in the art and are not themselves inventive; e.g.:  the specification at pages 9-10 and 12 teaches that applicable data gathering methods such as qRT-PCR are known in the art.  And Sweeney et al (2016) teaches that whole genome expression analysis in context of classification of tuberculosis diagnosis was known in the prior art.  Thus the methods of data collection are not themselves novel, but are routine and conventional in the related art.
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. V. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘”transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. At 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, “Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, “we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, ‘what else is there in the claims before us?’” Id. At 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “ ‘transform the nature of the claim’ into a patent-eligible application.” Id. At 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further “inventive concept” to take the claim into the realm of patent eligibility.’
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.  Applicants arguments (p.5-6 of the Remarks of 09/12/2022) have been considered but are not persuasive to withdraw the rejection as maintained above.  Applicants have argued that the amended claims integrate any judicial exception into a practical application with the step of administering to an identified subject.  It is noted that the relevant step, as recited in the amended claims, has been addressed previously in this Office Action under 35 USC 112 as unclear, and the limitations are specifically addressed in the maintained rejection above.  The Examiner maintains that the presently amended claims are distinguished from the suggested claim language (i.e.:  p.12 of the Office Action of 06/29/2022) in that it is not established by the steps of the claims that a subject is in fact require to be identified “as being likely to develop active TB”. 

Withdrawn Claim Rejections - 35 USC § 112
The rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 11-15 of the Office Action of 06/29/2022, is withdrawn in light of the amendments to the claims.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634